Order entered May 3, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00170-CV

            IN THE INTEREST OF A.M. AND A.M., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87085

                                      ORDER

      Before the Court is appellant’s April 30, 2020 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

May 10, 2021.      We caution appellant that further extension requests in this

accelerated appeal involving the termination of parental rights will be disfavored.


                                             /s/    CORY L. CARLYLE
                                                    JUSTICE